The plea alleges, in bar of the further maintenance of the action, that the defendants have discontinued the highway, and have never entered upon or done any acts upon the land.
The plaintiff replies, that the county commissioners, to whom the petition was referred, laid out the highway aforesaid anew, and that the court had not consented to the discontinuance.
He also replies, that, notwithstanding the discontinuance, the laying out of the highway is a damage to him.
The defendants, not objecting that the replication is double, demur generally.
The first matter in the replication appears to be insufficient, because it is not alleged that the report of the commissioners has been accepted by the court, — which, I suppose, is necessary, in order that the highway should be established by the court. On this part of the pleadings, then, I should understand that the plaintiff must fail, because there is not enough alleged to show that the highway had been established by the court when it was discontinued by the town.
The other branch of the replication seems well enough, because it is the assessment of damages which has been complained of, and there is perhaps no very sufficient reason why the damages actually sustained by the proceeding, if any, may not be assessed on this appeal.
It may be, that, notwithstanding the defect in the replication, the report has been accepted, and the way established by the court. If such be the case, I think that, as terms of amendment, the defendants ought to have leave to move the court to consent to the act of the town discontinuing the highway, which, as all the parties seem desirous that the highway should be discontinued, it is not likely the court would object to.
It is not often that the learning and ingenuity of counsel are expended on special pleadings in cases of this sort. As both parties seem to be satisfied with it, and neither has made any motion to reject the pleas as inappropriate, I have endeavored to solve the problems presented. The practical result, I believe, is the same announced by my brother LADD.